Opinion by
Judge Lindsay:
The theory of appellants is that Hearne’s mind was so far enfeebled by old age and physical decay, as to render- him incapable of transacting business in 1868, when he conveyed to- Moore and wife. The finding of the jury impaneled to- inquire into the condition of his mind is conclusive as to his sanity in 1869, and is entitled to great weight in determining as to its condition a year before. It is not pretended that he was subject to attacks of insanity, nor that his health was more feeble in 1868 than it was during the following year. It seems to us that it is impossible, without disregarding the finding of the jury, to adjudge that appellants have established their right to relief. But independent of the action of the jury, the testimony rather preponderates against the theory of appellants.
There is an absolute failure to establish the charge of undue influence.
Judgment affirmed.